Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 10, 2009, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 25 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. *447There is no basis for disturbing the court’s credibility determinations. The hearing evidence establishes the voluntariness of defendant’s statements. To the extent he may have been experiencing symptoms of drug withdrawal at the time of his written and videotaped statements, there is no evidence that this condition affected his ability to understand his rights and make a voluntary waiver (see People v Dlugos, 237 AD2d 754, 756 [1997], lv denied 89 NY2d 1091 [1997]).
Defendant did not preserve his challenge to the court’s charge, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The charge “adequately conveyed the principle that if the jury found that defendant was not guilty of a greater charge on the basis of justification, it was not to consider any lesser counts” (People v White, 66 AD3d 585, 586 [2009], lv denied 14 NY3d 807 [2010]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., DeGrasse, Freedman, Abdus-Salaam and Manzanet-Daniels, JJ.